                   Office of the Chapter 13 Standing Trustee
                                       Isabel C. Balboa, Chapter 13 Standing Trustee†
Jane L. McDonald, Counsel                               May 11, 2020                                        Jennie P. Archer*
Raymond H. Shockley, Jr., Staff Attorney                                                                   Kelleen E. Stanley*
Jennifer R. Gorchow, Staff Attorney                                                                 Lu'Shell K. Alexander*
                                                                                             *Certified Bankruptcy Specialist
                                                                                        † Fellow, American College of Bankruptcy


PASQUALE RUBINO
27 LAWRENCE ROAD
BRIDGETON, NJ 08302



RE: Chapter 13 Bankrupcty
Case No.: 15-33638-ABA


Dear PASQUALE RUBINO:

    A review of your file and accounting records indicate that you have successfully paid off your
Chapter 13 Plan. If you have your Trustee plan payments deducted from your pay (wage order),
please send a copy of this letter to your employer as notification that your case has been closed as
complete and, as such, no further funds should be deducted from your wages for the purpose of
funding your Chapter 13 Plan.

    In addition, please note that even though you have completed your plan, you still may not
receive a Discharge unless the following conditions are met:

    1. You must complete, sign, and file a Certification in Support of Discharge with the Clerk of
the Bankruptcy Court; and

   2. You must file the Certification you obtained for completing your Instructional Course
Concerning Financial Management) with the Clerk of the Bankruptcy Court.

     In the event a Certification in Support of Discharge was filed with the Court prior to receipt
of this letter, the Certification is considered invalid and should be re-filed with the Court.

    If you do not comply with the above-referenced conditions, the Bankruptcy Court may close
your case without a discharge. This may have negative implications. The Certification in Support
of Discharge can be found on the Bankruptcy Court’s website (www.njb.uscourts.gov). If you
have any questions concerning the issuance of your discharge, you should immediately contact
your attorney.

    Please be advised that any remaining payments due to your creditors will be made during our
next scheduled disbursement cycle. A Final Report will be generated after all checks have cleared
our bank. Once the Final Report is filed with the United States Bankruptcy Court and the
conditions oulined in this letter are met, the Bankruptcy Court will provide you with a Discharge
Order of Debtor after completion of Chapter 13 Plan Order. This process may take approximately
four months.

      If you should have any questions, please contact your attorney.



                                                                  Very truly yours,
                                                                  Office of the Chapter 13 Standing Trustee

                                                                  /s/ Isabel C. Balboa
                                                                  Isabel C. Balboa
                                                                  Chapter 13 Standing Trustee

ICB: DD
cc: PASQUALE RUBINO


Enclosure(s)
Approved Agencies for Debtor Education can be located at the following address:
http://www.justice.gov/ust/eo/bapcpa/ccde **




Cherry Tree Corporate Center                                                                              Payments Only:
535 Route 38
Suite 580                                                                                                  P.O. Box 1978
Cherry Hill, NJ 08002                                                                            Memphis, TN 38101-1978
(856) 663-5002

                                                                                                 Form: CHH-LTR-20009-01
